PER CURIAM: *
Court-appointed counsel for Rafael Zapotitla-Lopez (Zapotitla) has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Zapotitla was sent a copy of counsel’s motion and brief, but has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, coun*70sel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.